PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, appellant complains (1) that the trial court abused its discretion when it awarded permanent periodic alimony to appellee; (2) that the values attributed to the principal assets of the parties by the trial court are not supported by competent, substantial evidence; and (3) that the trial court failed to specify which of the parties would *506be custodian of a $4,000.00 “college fund,” which the evidence established was the property of the parties’ children.
Based upon our review of the record, we conclude that the award of permanent periodic alimony did not constitute a clear abuse of discretion, and that there is competent, substantial evidence supporting the values attributed by the trial court to the principal assets of the parties. Accordingly, we affirm the portions of the final judgment which address those matters.
We conclude, further, that the trial court should have specified which of the parties is to be the custodian of the children’s “college fund,” and the conditions pursuant to which that fund is to be held. Accordingly, on remand, the trial court is directed to amend the final judgment by adding a provision specifying which of the parties is to be the custodian of that fund, and the conditions pursuant to which it is to be held. In all other respects, the final judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.